United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


May 7, 2021

Alex R. Hobson	: NOTICE OF WITHDRAWAL
P.O. Box 21055	:	FROM ISSUE
Sedona, AZ  86351	: UNDER 37 CFR 1.313(b)


In re Application of
BEAUDRY, Christian et al.
Serial No.  15/909,857
Filed:  03/01/2018
For:  ENRICHED MULTILAYER AMNION DERIVED TISSUE GRAFT


The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313. 

The application is being withdrawn to permit reopening of prosecution.  The reasons therefore will be communicated to you by the examiner. 

PTO records reveal that the issue fee has not been paid.  If the issue fee has been submitted, the applicant may request a refund or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Issue Fee Due, applicant may request that the previously submitted issue fee be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a deposit account. 

The application is being forwarded to the examiner for action.  Telephone inquiries may be directed to Christopher M. Babic at (571) 272-8507.



/GARY JONES/Gary Jones, Director
Technology Center 1600

slw